DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, US Pat Pub No. 2017/0221296, in view of Noiseux, US Pat No. 8869463.

Regarding claims 1 and 18, Jain shows and a beverage station (See at least Para 0015 for robotic kiosk arrangement configured to prepare and dispense food/beverage items also on figure 3) and a system (See at least figure 1A) comprising: 
a beverage-station base containing contents of the beverage-station base unit (See at least Para 0016 and 0147 for lower portion of kiosk which is coupled to the robotic arm assembly of the upper level of the kiosk as also shown on Figure 3);
a robotic beverage serving device disposed in the beverage-station base unit having a processor for controlling robotic actuator for making and serving a  beverages (See at least Para 0148 for robotic arm assembly 302 controlled by controller 306 where Para 0131 states that kiosk configured to prepare beverages along with Para 0103 and 0126);
an input module communicatively coupled to a computer network and configured to receive an order for a beverage from a remote/mobile computing device that is also communicatively coupled to the computer network (See at least Para 0029 for online order system for customers via mobile application as also shown on figure 1; see also Para 0053);
 an order received at the input module causes the robotic beverage serving device to make and serve a beverage corresponding to the order (See at Para 0127 where the robotic arm assembly provides the food or beverage product associated with the order submitted by customer to counter or an opening to the customer); Jain does not further specify that station with movable walls configured to be deployed to form a platform surrounding the station base unit when deployed and containing contents of the station based unit when not deployed in use.
Noiseux further shows that station with movable walls configured to be deployed to form a platform surrounding the station base unit when deployed ( See at least figure 2 and 3 showing walls up and the container/mobile service station holding the chairs/table inside.  Per Col 3, lines 39 – 40 states the mobile service station can be previously used shipping container as extra floor/canopies when walls deployed also on figure 2 and 3) and containing contents of the station based unit when not deployed in use (See at least figure 1 for mobile station in closed configured with all the walls down and enclosing with is inside).
It would have been obvious for the skilled in the art at the time of the filing modifying the kiosk of Jain along with the mobile service station of Noiseux for the kiosk discussed on Para 0026 and 0029 of Jain, in order to implement fully for the purpose of Jain after the beverage creation consumption as both desired by the purpose of Jain and Noiseux.          

Claim Objections
Claims 10 – 17 are allowed.
Claims 2 – 9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664